NOTE: This order is nonprecedential.

  United States Court of Appeals
      for the Federal Circuit
               __________________________

    PETER H. BEER, TERRY J. HATTER, JR.,
 RICHARD A. PAEZ, LAURENCE H. SILBERMAN,
   A. WALLACE TASHIMA AND U. W. CLEMON,
              Plaintiffs-Appellants,
                            v.
                   UNITED STATES,
                   Defendant-Appellee.
               __________________________

                       2010-5012
               __________________________

    Appeal from the United States Court of Federal
Claims in case no. 09-CV-037, Senior Judge Robert H.
Hodges, Jr.
              __________________________

 Before RADER, Chief Judge, NEWMAN, MAYER ∗ , LOURIE,
 BRYSON, LINN, DYK, PROST, MOORE, O’MALLEY, REYNA,
            and WALLACH, Circuit Judges.
PER CURIAM.
                       ORDER
     A petition for rehearing en banc was filed by Plain-
tiffs-Appellants and a response thereto was invited by the
court and filed by Defendant-Appellee.
    The petition for rehearing was referred to the panel
that heard the appeal, and thereafter the petition for
rehearing en banc, response, and briefs amici curiae were
referred to the circuit judges who are authorized to re-
quest a poll of whether to rehear the appeal en banc. A


       ∗
           Judge Mayer participated in the decision on
panel rehearing.
BEER   v. US                                              2


poll was requested, taken, and the court has decided that
the appeal warrants en banc consideration.
   Upon consideration thereof,
   IT IS ORDERED THAT:
   (1) The petition of Plaintiffs-Appellants for panel re-
hearing is denied.
    (2) The petition of Plaintiffs-Appellants for rehearing
en banc is granted.
    (3) The court’s opinion of February 17, 2012 is va-
cated in part, and the appeal is reinstated.
    (4) The parties are requested to file new briefs ad-
dressing the following issues:
     a. Does the Compensation Clause of Article III of the
Constitution prohibit Congress from withholding the
periodic salary adjustments for Article III judges provided
for in the Ethics Reform Act of 1989?
     b. For purposes of the Compensation Clause, is there
any difference between years 1995, 1996, 1997, and 1999,
before the 2001 amendment to section 140 of Pub. L. 97-
92, and the years thereafter?
     c. The court will entertain any arguments the parties
regard as important to the issues raised in the petition.
However, the court does not wish to entertain briefing on
the issue of preclusion, which the en banc court regards as
having been resolved by the panel decision of February
17, 2012.
    (5) This appeal will be heard en banc on the basis of
additional briefing ordered herein and oral argument. An
original and thirty copies of en banc briefs shall be filed,
and two copies of each en banc brief shall be served on
opposing counsel. Plaintiffs-Appellants’ en banc brief is
due 45 days from the date of this order. The en banc
response brief is due within 30 days of service of the
Plaintiffs-Appellants’ en banc brief, and the reply brief
within 15 days of service of the response brief. Briefs
shall adhere to the type-volume limitations set forth in
3                                                BEER   v. US


Federal Rule of Appellate Procedure 32 and Federal
Circuit Rule 32.
    (6) Briefs of amici curiae will be entertained, and any
such amicus briefs may be filed without consent and leave
of court but otherwise must comply with Federal Rule of
Appellate Procedure 29 and Federal Circuit Rule 29.
    (7) Oral argument will be held at a time and date to
be announced later.

                                   FOR THE COURT


     May 18, 2012                  /s/ Jan Horbaly
        Date                       Jan Horbaly
                                   Clerk


cc: Christopher Landau, Esq.
    Brian M. Simkin, Esq.
    Erin M. Dunston, Esq.
    Lawrence M. Friedman, Esq.
    Rebecca K. Wood, Esq.
    Jeffrey A. Lamken, Esq.
    Aaron M. Panner, Esq.